Case 3:18-cr-00009-MMH-JRK Document 163 Filed 10/02/18 Page 1 of 2 PageID 3587



                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                       JACKSONVILLE DIVISION

  UNITED STATES OF AMERICA

  vs.                                                                      Case No. 3:18-cr-9(S1)-J-34JRK

  KENNETH EDWARD LEE


                                                    ORDER

         This cause came before the Court on September 25, 2018 for a continuation of oral

  argument on the outstanding motions to suppress. See Minute Entry (Doc. No. 161). During

  argument, the Government and Defendant agreed that five of the motions to suppress are moot

  based upon the representations by the Government that it will not seek to introduce during its

  case-in-chief evidence these motions seek to suppress. Accordingly, it is

         ORDERED:

         1.       The following motions to suppress are DENIED AS MOOT:

                  A.      The Motion to Suppress and Exclude Illegally Procured Tape Recording of

                          Marital Communication (Doc. No. 34; “Motion re Tape Recording”), filed

                          February 20, 20181

                  B.      The First Motion to Suppress Statements (January 5, 2018) (Doc. No. 35),

                          filed February 20, 2018




              1
                      Defendant previously advanced an argument concerning “fruits” that were derived as
    a result of this tape recording. See, e.g., Motion re Tape Recording (Doc. No. 34) at 2 (seeking to
    “suppress said recording and any fruits derived therefrom”). Defendant’s counsel announced on
    September 25, 2018 that he is no longer proceeding with a “fruits” argument and that the entire motion
    aimed at the tape recording is moot. It should be noted that the Government has agreed not to introduce
    the recording “or any other statements Lee made to Mrs. Lee” during its case-in-chief. See United States’
    Omnibus Response in Opposition to Lee’s Motions to Suppress Evidence and Statements (Doc. No.
    151), filed August 10, 2018, at 2.
Case 3:18-cr-00009-MMH-JRK Document 163 Filed 10/02/18 Page 2 of 2 PageID 3588



               C.     The Third Motion to Suppress Statements (Post-Arrest Statements of

                      November 23, 2017) (Doc. No. 83), filed April 20, 2018

               D.     The Fourth Motion to Suppress Statements (Post-Arrest Interview of

                      January 5, 2018-Right to Cease Questioning) (Doc. No. 84), filed April 20,

                      2018

               E.     The Sixth Motion to Suppress Statements (Involuntary and Un-Mirandized

                      Statements of November 27, 2017) (Doc. No. 138), filed July 2, 2018

        2.     A Report and Recommendation will enter separately regarding the remaining

  motions to suppress (Doc. Nos. 33, 67, 81, 82, 137).

        DONE AND ORDERED at Jacksonville, Florida on October 2, 2018.




  kaw
  Copies to:
  Assistant United States Attorneys (Gershow/Karase/Gonzalez)
  William J. Sheppard, Esquire
  Elizabeth L. White, Esquire
  Matthew R. Kachergus, Esquire
  Bryan E. DeMaggio, Esquire
  Jesse B. Wilkison, Esquire
  Camille E. Sheppard, Esquire




                                                2
